UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 April 21, 2011 HADERA PAPER LTD. (Translation of Registrant’s Name into English) P.O. Box 142, Hadera, Israel (Address of Principal Corporate Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F xForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): o Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): o Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant’s “home country”), or under the rules of the home country exchange on which the registrant’s securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant’s security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes oNo x If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- Hadera Paper Ltd. (the “Company”) announced that the Company’s shareholders at the Annual and Special General Meeting held on April 21, 2011 approved the following resolutions: 1. To re-elect the following directors as a member of the Board of Directors of the Company until the close of the next Annual General Meeting: Shmuel Avital, Dan Vardi, Zvi Livnat, Amos Mar-Haim, Isaac Manor, Roni Milo and Adi Rozenfeld. 2. To approve the re-appointment of Brightman Almagor Zohar & Co., a member of Deloitte Touch Tohmatsu, as an external auditors of the Company for 2011 and until the close of the next Annual General Meeting. 3. To approve the entry into an agreement with Clal P.V. Ltd., a private company indirectly held by the controlling shareholder of the Company, for the lease of rooftop space located atop the Company’s production facilities in Hadera, Israel, to be utilized for the generation of solar energy. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. HADERA PAPER LTD. (Registrant) By: /s/ Yael Nevo Yael Nevo Corporate Secretary Dated: April 21, 2011
